853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester A. WELLS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-1817.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
MERRITT, Circuit Judge.


1
Pro-se Appellant Chester A. Wells appeals the judgment of the District Court affirming the final decision of the Secretary that Mr. Wells received an overpayment of Supplemental Security Income and the recovery of the overpayment was not waived.


2
Mr. Wells was notified in January 1982 that he had been overpaid benefits from April to September, 1981.  After the Secretary denied his request for reconsideration, a hearing before an administrative law judge was conducted;  Mr. Wells was represented by counsel at this hearing.  The ALJ found that overpayments had been made, but that Mr. Wells was not without fault and thus recovery of the overpayment would not be waived.  The Appeals Council denied Mr. Wells' request for review, and he filed a complaint in District Court.  The District Court remanded the case to the Appeals Council on the sole ground that the Secretary failed to file a certified transcript.  On remand, the transcript was located.  The Appeals Council reexamined the case and concluded that the ALJ was correct in all respects except for an error in calculating the amount of overpayment.


3
Mr. Wells then filed a new complaint in District Court.  The case was referred to a magistrate and the parties submitted cross-motions for summary judgment.  The magistrate recommended that summary judgment be granted the Secretary.  The District Judge reviewed the case and affirmed the Secretary's judgment.


4
The magistrate's Report and Recommendation thoroughly examines the facts of this case and the applicable statute and regulations.  On appeal Mr. Wells argues that the Secretary has misconstrued the facts underlying his case.  However, we review factual findings of the Secretary only to determine whether those findings are supported by substantial evidence.  Substantial evidence is "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."   Richardson v. Perales, 402 U.S. 389, 401 (1971).  Magistrate Komives correctly found that the Secretary's decision was supported by substantial evidence, and he correctly concluded that the law does not require that the overpayment be waived.  Therefore, for the reasons stated in Magistrate Komives' Report and Recommendation, the judgment of the District Court is affirmed.